A re-argument is directed in this case, not only on the question argued in the briefs whether petitioner was properly found guilty of adultery after the making of the decree nisi
and before the expiration of the statutory six months period pending final decree, but on the further question, not suggested or argued by counsel, whether adultery of the prevailing party during such six months period, if committed, will deprive such party of the right to a final decree pursuant to the decreenisi. *Page 85